Exhibit 10.9

CARVEOUT GUARANTY

THIS AGREEMENT (this "Agreement") is made as of January 16, 2013, by CNL
HEALTHCARE PROPERTIES, INC., a Maryland corporation (the "CNL Carveout
Guarantor"), and MMAC BERKSHIRE, L.L.C., a Delaware limited liability company
(the "MMAC Carveout Guarantor") (the CNL Carveout Guarantor and the MMAC
Carveout Guarantor hereinafter referred to collectively as the "Carveout
Guarantors" and each singularly as a "Carveout Guarantor"), in favor of REGIONS
BANK, an Alabama banking corporation (the "Bank"). As used in this Agreement,
except as otherwise defined herein or unless the context may clearly require to
the contrary, all capitalized words and phrases shall have the meaning
attributed to them in that certain Credit Agreement of even date herewith
between CHP Claremont CA Owner, LLC, a Delaware limited liability company (the
"Claremont Borrower"), and Bank (as the same may be amended or modified from
time to time, the "Credit Agreement").

In consideration of One Dollar ($1.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Carveout Guarantors agree, covenant and represent as follows:

1.

(a)        Subject only to any limitations expressly set forth herein, Carveout
Guarantors hereby, jointly and severally, absolutely and unconditionally,
guarantee to Bank the due, regular and punctual payment and prompt performance
of the Guaranteed Obligations (as hereinafter defined).

(b)        As used in this Agreement, "Guaranteed Obligations" means all
damages, losses, expenses, costs and fees (including, without limitation,
Attorneys' Fees and costs) paid or incurred by Bank and arising as a result of:

(1)        any breach of any material representation or warranty of Claremont
Borrower contained in any Loan Document, or any act or omission of Claremont
Borrower in any document delivered by Claremont Borrower in connection with the
Loans, or any other act or omission of Claremont Borrower, which breach, act or
omission constitutes fraud or deceit under applicable Laws;

(2)        Claremont Borrower's failure to turn over to Bank upon foreclosure or
deed in lieu of foreclosure or upon the appointment of a receiver for any of the
Collateral owned by Claremont Borrower (the "Claremont Collateral"), any
proceeds from casualty or rent loss insurance or from any condemnation award or
payment in lieu thereof that are in the possession or under the control of
Claremont Borrower at the time of, or are received after, the occurrence of such
event and that are not either (a) applied to the restoration of the Claremont
Collateral in accordance with the terms and conditions of the Loan Documents, or
(b) paid over to Bank in the manner required under the Loan Documents;



--------------------------------------------------------------------------------

(3)        Claremont Borrower's failure to apply any rents or other income from
the operation of the Claremont Project that are in the possession or under the
control of Claremont Borrower at the time of, or are received after, the
occurrence of any Default, to the fixed, operating and maintenance expenses of
the Claremont Project or to payment of the Claremont Project Loan;

(4)        Claremont Borrower's failure to pay real estate taxes and assessments
that are secured by a Lien against any of the Claremont Collateral (including
all interest and penalties for non-payment thereof) or to pay and discharge in
accordance with the provisions of the Loan Documents all statutory Liens for
labor, materials, or services performed for the benefit of the Claremont
Collateral and all interest, Attorneys' Fees, and other costs and charges for
discharging the same, to the extent (x) any of the foregoing shall become due
and payable prior to the occurrence of an Event of Default and shall not be paid
by Claremont Borrower, and (y) there are sufficient rents and other income from
the operation of the Claremont Project (after payment of the fixed operating and
maintenance expenses of the Claremont Project and to payment of the Claremont
Project Loan) to pay the same;

(5)        Claremont Borrower's violation of any federal or state criminal law
or civil forfeiture law allowing seizure of the Claremont Collateral, or any
other act by Claremont Borrower that results in seizure or forfeiture of the
Claremont Collateral;

(6)        Claremont Borrower's failure to deliver to Bank all unearned advance
rents paid to Claremont Borrower before due and security deposits paid to
Claremont Borrower by tenants of the Claremont Project, whenever Claremont
Borrower shall have received such rents after the occurrence of an Event of
Default and Bank has made demand pursuant to the Loan Documents, or there has
been a foreclosure or delivery of a deed in lieu of foreclosure;

(7)        all Attorneys' Fees and costs and all other costs and expenses
incurred by Bank in any foreclosure or other legal proceeding to collect the
Claremont Project Loan and/or to realize upon any of the Claremont Collateral if
(i) Claremont Borrower shall contest such proceedings and (ii) Bank shall
prevail in such proceedings; and

(8)        all Attorneys' Fees and costs and all other costs and expenses
incurred by Bank in any Bankruptcy case filed by Claremont Borrower under
Chapter 11 of the Bankruptcy Code if (i) such Bankruptcy case is subsequently
dismissed or converted to a liquidation under Chapter 7 of the Bankruptcy Code,
(ii) the automatic stay is lifted to permit Bank to foreclosure or realize upon
all or substantially all of the Claremont Collateral, (iii) the plan of
reorganization approved in such case provides for the liquidation of all or
substantially all of the Claremont Collateral, or (iv) the terms of repayment of
the Claremont Project Loan under any plan of reorganization approved in such
case shall be no more favorable to Claremont Borrower than any terms of
repayment which shall have been offered by Bank to Claremont Borrower in writing
prior to the commencement of the Bankruptcy case or within thirty days
thereafter.

 

2



--------------------------------------------------------------------------------

(c)        Subject only to the limitations set forth above, this Agreement is an
unconditional guaranty, and Carveout Guarantors agree that Bank, upon the
occurrence of an Event of Default, shall not be required to assert any claim or
cause of action against Claremont Borrower or any other Person before asserting
any claim or cause of action against any Carveout Guarantor under this
Agreement. Furthermore, Carveout Guarantors agree that Bank shall not be
required to pursue or foreclose on the Claremont Collateral or on any other
collateral that it may receive from Claremont Borrower, any Carveout Guarantor
or others as security for any Obligations before making a claim or asserting a
cause of action against any Carveout Guarantor under this Agreement.

(d)        The failure of Bank to perfect any portion of its security interest
in any of the Claremont Collateral or any other collateral now or hereafter
securing all or any part of the Obligations, shall not release any Carveout
Guarantor from such Carveout Guarantor's liabilities and obligations hereunder.

(e)        To the extent permitted by law: notice of acceptance of this
Agreement and of any default by Claremont Borrower is hereby waived by Carveout
Guarantors; presentment, protest, demand, and notice of protest and demand of
any and all collateral, and of the exercise of possessory remedies or
foreclosure on any and all collateral received by Bank from Claremont Borrower
or any Carveout Guarantor are hereby waived; and all settlements, compromises,
compositions, accounts stated, and agreed balances in good faith between any
primary or secondary obligors on any accounts received as collateral shall be
binding upon Carveout Guarantors.

(f)        This Agreement shall not be affected, modified, or impaired by the
voluntary or involuntary liquidation, dissolution, sale or other disposition of
all or substantially all of the assets, marshalling of assets and liabilities,
receivership, insolvency, Bankruptcy, assignment for the benefit of creditors,
reorganization, arrangements, composition with creditors or readjustment of, or
other similar proceedings affecting Claremont Borrower, any Carveout Guarantor
or any other guarantor, or any of the assets belonging to one or more of them,
nor shall this Agreement be affected, modified or impaired by the invalidity of
the Claremont Note, the Credit Agreement, any of the other Loan Documents or any
other document executed by Claremont Borrower or any Carveout Guarantor in
connection with the Claremont Project Loan.

(g)        Without notice to Carveout Guarantors, without the consent of
Carveout Guarantors, and without affecting or limiting Carveout Guarantors'
liability hereunder, Bank may:

(1)        grant Claremont Borrower extensions of time for payment of the
Obligations or any part thereof;

(2)        renew any of the Obligations;

 

3



--------------------------------------------------------------------------------

(3)        grant Claremont Borrower extensions of time for performance of
agreements or other indulgences;

(4)        at any time release any or all of the collateral held by Bank as
security for the Obligations;

(5)        at any time release any Carveout Guarantor or any other guarantor
from such guarantor's guarantee, if any, of any of the Obligations;

(6)        compromise, settle, release, or terminate any or all of the
obligations, covenants, or agreement of Claremont Borrower under the Claremont
Note, the Credit Agreement, and/or any one or more of the other Loan Documents;
and

(7)        with Claremont Borrower's written consent, modify or amend any
obligation, covenant or agreement of Claremont Borrower set forth in the
Claremont Note, the Credit Agreement, and/or the other Loan Documents.

2.        Each Carveout Guarantor represents and warrants to Bank and covenants
that such Carveout Guarantor has full power and unrestricted right to enter into
this Agreement, to incur the obligations provided for herein, and to execute and
deliver the same to Bank, and that when executed and delivered, this Agreement
will constitute a valid and legally binding obligation of such Carveout
Guarantor, enforceable in accordance with its terms. Each Carveout Guarantor
acknowledges that Bank is relying upon such Carveout Guarantor's covenants
herein in making the Claremont Project Loan to Claremont Borrower, and each
Carveout Guarantor undertakes to perform such Carveout Guarantor's obligations
hereunder promptly and in good faith.

3.        If Claremont Borrower is or shall hereafter be indebted to Bank for
any obligations, liability or indebtedness other than the Obligations, and Bank
should collect or receive any payments, funds or distributions that are not
specifically required, by law or agreement, to be applied to the Obligations,
Bank may, in its sole discretion, apply such payments, funds or distributions to
indebtedness of Claremont Borrower other than the Obligations.

4.        Each Carveout Guarantor hereby subordinates to Bank any right to
indemnification and subrogation or other rights of reimbursement that such
Carveout Guarantor might have against Claremont Borrower or Claremont Borrower's
estate.

5.        This Agreement shall be binding upon, and inure to the benefit of,
Carveout Guarantors, Bank and their respective legal representatives, heirs,
successors and assigns.

6.        The validity, interpretation, enforcement and effect of this Agreement
shall be governed by, and construed according to the laws of, the State of
Alabama. Carveout Guarantors consent that any legal action or proceeding arising
hereunder may be brought, at the election of Bank, in the Circuit Court of
Jefferson County, of the State of Alabama, or in the United States District
Court for the Northern District of Alabama, Southern Division, and assent and
submit to the personal jurisdiction of any such courts in any such action or
proceeding.

 

4



--------------------------------------------------------------------------------

7.        EACH CARVEOUT GUARANTOR AND BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF, DEMAND,
ACTION OR CAUSE OF ACTION ARISING OUT OF OR IN ANY WAY PERTAINING OR RELATING TO
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR IN CONNECTION WITH THE TRANSACTIONS RELATED
HERETO OR THERETO OR CONTEMPLATED HEREBY OR THEREBY OR THE EXERCISE OF ANY
RIGHTS AND REMEDIES HEREUNDER OR THEREUNDER, IN ALL OF THE FOREGOING CASES
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. EACH CARVEOUT GUARANTOR AND BANK (BY ITS ACCEPTANCE HEREOF)
AGREES THAT EITHER PARTY MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED AGREEMENT OF CARVEOUT
GUARANTORS AND BANK TO IRREVOCABLY WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR
CONTROVERSY WHATSOEVER BETWEEN OR AMONG THEM SHALL INSTEAD BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

8.        In the event that any provision hereof is deemed to be invalid by
reason of the operation of any law or by reason of the interpretation placed
thereon by any court, this Agreement shall be construed as not containing such
provisions and the invalidity of such provisions shall not affect other
provisions hereof which are otherwise lawful and valid and shall remain in full
force and effect.

9.        Any notice or payment required hereunder or by reason of the
application of any law shall be given and deemed delivered as provided in the
Credit Agreement, except no payment shall be deemed received until the actual
receipt thereof.

10.        The failure at any time or times hereafter to require strict
performance by any Carveout Guarantor of any of the provisions, warranties,
terms and conditions contained herein or in any other agreement, document or
instrument now or hereafter executed by any Carveout Guarantor and delivered to
Bank shall not waive, affect or diminish any right of Bank hereafter to demand
strict compliance or performance therewith and with respect to any other
provisions, warranties, terms and conditions contained in such agreements,
documents and instruments, and any waiver of any default shall not waive or
affect any other default, whether prior or subsequent thereto and whether of the
same or a different type. None of the warranties, conditions, provisions and
terms contained in this Agreement or in any agreement, document or instrument
now or hereafter executed by any Carveout Guarantor and delivered to Bank shall
be deemed to have been waived by any act or knowledge of Bank, its agents,
officers or employees, but only by an instrument in writing, signed by an
officer of Bank, and directed to Carveout Guarantors specifying such waiver.

11.        The obligations of Carveout Guarantors under this Agreement will
continue to be effective or be reinstated, as the case might be, if at any time
any payment from Claremont Borrower of any sum due to Bank is rescinded or must
otherwise be restored or returned by Bank on the insolvency, Bankruptcy,
dissolution, liquidation or reorganization of Claremont Borrower or as a result
of the appointment of a custodian, conservator, receiver, trustee or other
officer with similar powers with respect to Claremont Borrower or any part of
Claremont Borrower's property or otherwise.

 

5



--------------------------------------------------------------------------------

12.        Notwithstanding the foregoing provisions of this Agreement, (i) the
liability of CNL Carveout Guarantor under this Agreement shall be limited to an
amount equal to ninety percent (90%) of the Guaranteed Obligations, and (ii) the
liability of MMAC Carveout Guarantor under this Agreement shall be limited to an
amount equal to ten percent (10%) of the Guaranteed Obligations.

13.        Notwithstanding anything in this Agreement to the contrary, Carveout
Guarantors will, on demand, reimburse Bank for all expenses actually incurred by
Bank in connection with the enforcement of this Agreement, and the collection
from Carveout Guarantors of any amounts owing hereunder, and in any such event,
all of the Attorneys' Fees incurred by Bank arising from such services and any
expenses, costs and charges relating thereto shall constitute additional
obligations of Carveout Guarantors payable on demand.

14.        Each Carveout Guarantor does hereby waive any rights of exemption of
property from levy or sale under execution or other process for the collection
of debts under the Constitution or laws of the United States or any state
thereof as to any of the obligations created hereunder.

15.        Notwithstanding any provisions of this Agreement to the contrary,
this Agreement shall automatically terminate at such time as (i) all of the
Obligations have been paid and performed in full, (ii) Bank has no obligation to
make any further Advances, and (iii) there is not existing any Default.

16.        This Agreement constitutes the entire agreement and supersedes all
prior agreements and understandings, both oral and written, among Carveout
Guarantors and Bank with respect to the subject matter hereof.

* * * * *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument has been duly executed as of the day and
year first above written.

 

 

CNL HEALTHCARE PROPERTIES, INC.,

 

a Maryland corporation

 

By: /s/ Joshua J. Taube

 

Name: Joshua J. Taube

 

Title: Vice President

 

MMAC BERKSHIRE, L.L.C.,

 

a Delaware limited liability company

 

By: /s/ Edward W. Conk

 

Name: Edward W. Conk

 

Title: Chief Executive Officer

 

7